RE:     Court Of Appeals Number:4-14-00689-cv

    Trial Court Case Number: 2013-PA-01552                               .
                                                                —»       CJ-1   IJ   ---

                                                                V        3*     ■■":
                                                                     ^   -o
         Style:ln the Interest of R.G. a Chttdjs
This is Jessica Gonzafez mother of Richard Gonzales. I ask-that tt>e
  court may grant me a extension of time on my appeal. I wafe-nottr-
 notified on the decision that was made concerning my son Richag
Gonzales .If I was I would have filed for a notice of appeal to Courts
  Of AppeaJs.At the time I was Incarcerated and wasnt notified by
Gerald Uretsky court-appointed counsel of the decision made. I ask
that the court may also look at me being no longer incarcerated and
    being able to hire a attorney that best suits my case. I feel my
  attorney did not represent my case in a correct manner. I ask that
  you may grant a extension of time so that Richard may know his
family that love him.As a mother Im taking steps to reintegrate myself
   back in my child's life. I'm also enclosing some information that
shows my effort and trying to contact attorney Gerald Uretsky. Thank
                          You for your time.




                    /ma*

                              Sincerely'
                          Jessica Gonzalez
                          /6/S
                                   /. V. 4*u
                       a 4U
                                                     /.3F




                                                        /?
       Jlit

    '*W J~p./L*'a*m .tf/t* Ahud/aM tfr fiftfflJjMtot-

              *.


              **Jf




                                                 a

J
           fa   m*£ ¥-
                    AT*




V.




     IT
          id
          r




                          I


                          —^   "   "."